133 F.3d 925
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kurt J. ANGELONE, Plaintiff-Appellant,v.William B. HARPER;  Randy Finsen, Detention Manager;  DOCTORFINK, County Jail Psychiatrist;  DOCTOR KAMMEYER, SnohomishCounty Jail Doctor;  NURSE NEEDHAM, Snohomish County JailNurse, Defendants-Appellees.
No. 96-36120.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Former Washington state prisoner Kurt J. Angelone appeals pro se the district court's summary judgment in favor of Snohomish County Jail officials and medical personnel in Angelone's 42 U.S.C. § 1983 action alleging his Eighth Amendment rights were violated because the defendants were deliberately indifferent to his serious medical needs.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, see Jesinger v. Nevada Fed.  Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm for the reasons stated in the district court's order filed on October 11, 1996, adopting the Magistrate Judge's Report and Recommendation filed on September 9, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3